Citation Nr: 0606949	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-26 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran had active service from December 1976 until 
August 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for migraine headaches and assigned an initial 
compensable evaluation of 10 percent effective to the date 
following release from active duty, September 1, 1998.  The 
Board has rephrased the issue on the title page to better 
reflect the medical evidence of record and to reflect that 
this is an initial rating claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (When an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating.).

The Board notes that, in a statement received in October 
2002, the veteran filed a claim for service connection for a 
urinary condition.  This matter has not been considered by 
the RO.  As it is not in appellate status, the Board does not 
have jurisdiction over this issue and must refer the claim to 
the RO for appropriate action.


REMAND

The veteran complains of suffering from migraine headaches 
since 1986.  Medical evidence dated April 5, 1999, June 21, 
1999, and January 13, 2000 indicates that on at least three 
occasions the veteran complained of having migraine attacks 
either two to three times a week or every two weeks.  The 
last VA exam was conducted on May 15, 2000.  The examiner 
stated that the veteran's diagnosis was as follows: 
"Migraines.  Subjective is the veteran's history and use 
medications consistent with treatment of migraines...The 
veteran is retired.  Subjectively, she has pain on climbing 
stairs and is completely debilitated during migraine 
attacks."  The current medical evidence of record is 
inadequate to properly rate the migraine headaches.  The 
appellant has indicated that her migraine attack are more 
frequent than previously reported.  Based upon a review of 
the claims folder, a medical examination is necessary in 
order to decide the claim.  38 U.S.C.A. § 5103(a) (West 
2002).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be afforded a VA examination 
in order to ascertain the current level of 
disability associated with her migraine headache 
disorder.  The claims folder and a separate copy of 
this remand should be made available to the 
examiner for review.  The examiner is specifically 
asked to comment as to whether the veteran's 
migraines are characteristic of prostrating 
attacks.  If so, the examiner should note the 
frequency of such prostrating attacks.  

2.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and her representative should be provided a 
Supplemental Statement of the Case (SSOC) and 
allowed an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscousky v. West, 12 Vet. App. 369 (1999); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

________________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


